DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1).
Regarding claims 1, 3-7, 11, 12, and 17, Dettloff et al. disclose: (1) an epoxy resin composition (Abstract; page 3, line 7 through page 4, line 6), comprising:
a polyol (A) (page 7, line 30 through page 10, line 16) having a hydroxyl value of 130 to 600 mgKOH/g (page 8, lines 1-3; page 13, lines 13-16); 
an epoxy resin (B) (page 5, line 7 through page 6, line 13); and
an amine curing agent (C) (page 6, line 14 through page 7, line 29); 
(3) wherein the polyol (A) is a polyether polyol or a polycarbonate polyol (page 7, line 30 through page 10, line 16); 
(4 & 17) wherein the polyol (A) is at least one selected from the group consisting of a polyoxypropylene diol, a polyoxypropylene triol, a polyoxybutylene diol, a polyoxybutylene triol, and a polycarbonate diol (page 8, line 31 through page 9, line 6; page 9, lines 21-28);
(11) wherein the epoxy resin composition contains the amine curing agent (C) in an amount of 5 parts by weight or more per 100 parts by weight of the epoxy resin (B) (page 6, lines 9-13; page 7, lines 14-19;  Example 1 in Table 1 on page 15); and
(12) a cured product of the epoxy resin composition (page 11, line 13 through page 13, line 2).
Dettloff et al. fail to explicitly disclose: (1) wherein the epoxy resin composition satisfies the following numerical formula (2): 
0.1 ≤ Wp ≤ 8.0    		(2),
where Wp represents the polyol (A) content of the composition in % by weight.  Rather, they disclose that the polyol is provided in amounts as low as about 1 wt% and up to about 40 wt% (see page 8, lines 13-17).  This amount of polyol decreases the peak exotherm temperature of the curing reaction without reducing the glass transition temperature of the cured product by more than about 20oC (see page 8, lines 9-13).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
oC; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Dettloff et al. contemplate the use of additives (see page 10, lines 17-32), such as (1) a toughener (D) (see page 10, line 30).  However, they fail to explicitly disclose: (1) wherein the epoxy resin composition satisfies the following numerical formula (1): 
0.1 ≤ Wt2/ Wp ≤ 8.0			(1),
where Wt represents the toughener (D) content of the composition in % by weight; and (5-7) wherein the toughener (D) is a core shell polymer containing a core layer and a shell layer graft, on the core layer.
Gulyas et al. disclose a similar composition (see Abstract; paragraphs 0006-0008) formulated with a combination of polyol (see paragraphs 0018-0021) and a core shell toughener (see paragraphs 0022-0028), including a similar amount of polyol (see paragraph 0021).  They control the relative ratio and the combined weights of the toughener and the polyol to minimize viscosity, maximize fracture toughness, and preserve glass transition temperature of the cured material (see paragraph 0028).  These include exemplary amounts satisfying the instantly claimed relationship (see Examples 1, 4, 5, 9, 10 & 13 in Tables 1 & 2).  Furthermore, they demonstrate that: (5-7) core shell polymers (see paragraphs 0022-0028); (6) having a number m (see paragraph 0022); and (7) featuring a core comprising at least one selected from group consisting of a diene rubber, a (meth)acrylate rubber, an organosiloxane rubber, a styrene polymer, and a (meth)acrylate polymer (see paragraph 0024), are recognized in the art as suitable tougheners for this type of epoxy-based system.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Dettloff et al. with the instantly claimed relative amounts of polyol and toughener (including a core shell polymer toughener) because: (a) Dettloff et al. contemplate the use of additives, such as a toughener; (b) Gulyas et al. disclose a similar composition formulated with a combination of polyol and a core shell toughener, including a similar amount of polyol; (c) Gulyas et al. control the relative ratio and the combined weights of the toughener and the polyol to minimize viscosity, maximize fracture toughness, and preserve glass transition temperature of the cured material; and (d) Gulyas et al. disclose exemplary amounts satisfying the instantly claimed relationship.  Furthermore: (e) Gulyas et al. demonstrate that the instantly claimed core shell polymers are recognized in the art as suitable tougheners for this type of epoxy-based system; and (f) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 13 and 14, the combined teachings of Dettloff et al. and Gulyas et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (13) wherein the cured product has a fracture toughness, as measured by ASTM 5045, of 250 J/m2 or more; (14) wherein the cured product has a flexural modulus, as measured by JIS 7171, of more than (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the cured product resulting from the combined teachings of Dettloff et al. and Gulyas et al. to obviously embrace embodiments satisfying the instantly claimed properties because: the composition and the cured product resulting from the combined teachings of Dettloff et al. and Gulyas et al. obviously satisfy all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Claims 2, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1) and De Schrijver et al. (US 2009/0170974 A1).
Regarding claims 2, 15, and 16, the combined teachings of Dettloff et al. and Gulyas et al. are as set forth above and incorporated herein to obviously satisfy the dependent limitation of claims (15 & 16).  Dettloff et al. fail to explicitly disclose: (2) wherein the polyol (A) has a number average molecular weight of 100 or more and less than 1000.  Rather, they reference polyether polyols in US 2009/0170974 as suitable polyols (see page 9, lines 21-28).  In light of this, De Schrijver et al. disclose polyols having a hydroxyl value of 160 and a weight average 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Dettloff et al. and Gulyas et al. with the instantly claimed polyol because: (a) Dettloff et al. reference polyether polyols in US 2009/0170974 as suitable polyols; and (b) De Schrijver et al. disclose polyols having a hydroxyl value of 160 and a weight average molecular weight of 1000, which would have had a number average molecular weight of less than 1000.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1) and Oosedo et al. (US Pat. No. 6,063,839).
Regarding claims 8 and 9, the combined teachings of Dettloff et al. and Gulyas et al. are as set forth above and incorporated herein.  Gulyas et al. disclose a number of commercially available core shell polymers (see paragraph 0026); however, they fail to explicitly disclose: (8) wherein the shell layer comprises a polymer having a glass transition temperature of -40 °C to 60 °C; and (9) wherein the shell layer comprises a polymer comprising 20 to 90 % by weight of an alkyl (meth)acrylate monomer unit having a linear or branched alkyl group of 4 to 10 carbon atoms.
Oosedo et al. disclose a related epoxy-based formulation containing core shell polymers (see Abstract).  They demonstrate that the instantly claimed shell Tg (see column 9, lines 15-30) and the instantly claimed shell monomer unit content (see column 9, lines 36-42) are recognized in the art as suitable shell characteristics and starting materials for core shell particles used in this prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use a core shell particle having the instantly claimed shell properties and monomer unit content in the composition resulting from the combined teachings of Dettloff et al. and Gulyas et al. because: (a) Oosedo et al. disclose a related epoxy-based formulation containing core shell polymers; (b) Oosedo et al. demonstrate that the instantly claimed shell Tg and monomer unit content are recognized in the art as suitable shell characteristics and starting materials for core shell particles used in this type of epoxy-based formulation; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1) and Miyatake (WO 2016/039232 A1).  Note: all citations of Miyatake are directed to equivalent US 2017/0275413 A1.
Regarding claims 10 and 18, the combined teachings of Dettloff et al. and Gulyas et al. are as set forth above and incorporated herein.  Gulyas et al. disclose a number of commercially available core shell polymers (see paragraph 0026); however, they fail to explicitly disclose: (10) wherein the core shell layer comprises the core layer in an amount of 70 to 95 % by weight, relative to the total weight of the core shell polymer; and (18) wherein the shell layer comprises a 
Miyatake discloses a related epoxy-based formulation containing core shell polymers (see Abstract).  He demonstrate that the instantly claimed core content (see paragraph 0076) and the instantly claimed shell monomers (see paragraphs 0079, 0082-0084, 0088 & 0090-0094) are recognized in the art as suitable particle characteristics and starting materials for core shell particles used in this type of epoxy-based formulation.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use a core shell particle having the instantly claimed core content and shell monomers in the composition resulting from the combined teachings of Dettloff et al. and Gulyas et al. because: (a) Miyatake discloses a related epoxy-based formulation containing core shell polymers; (b) Miyatake demonstrates that the instantly claimed core content and the instantly claimed shell monomers are recognized in the art as suitable core content and shell monomers for core shell particles used in this type of epoxy-based formulation; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1), Oosedo et al. (US Pat. No. 6,063,839), and Miyatake (WO 2016/039232 A1).  Note: all citations of Miyatake are directed to equivalent US 2017/0275413 A1.
Regarding claims 19 and 20, the combined teachings of {Dettloff et al., Gulyas et al., and Oosedo et al.} and the combined teachings of {Dettloff et al., Gulyas et al., and Miyatake} are as set forth above and incorporated herein.  They fail to explicitly disclose: (19) wherein the shell layer comprises a polymer polymerized with 20 to 90 % by weight of butyl acrylate, 20 to 70 % by weight of methylmethacrylate, 1 to 20 % by weight of 4-hydroxy butylacrylate and 0 to 20 % by weight of glycidyl(meth)acrylate; and (20) wherein the shell layer comprises a polymer polymerized with 20 to 90 % by weight of butyl acrylate, 20 to 70 % by weight of methylmethacrylate, and 1 to 20 % by weight of glycidyl(meth)acrylate.  Rather, both Oosedo et al. (see column 9, lines 15-22 & 35-42) and Miyatake (see paragraphs 0079-0082 & 0090) contemplate monomer combinations including a majority of methylmethacrylate together with alkylmethacrylates.  Further, both Oosedo et al. (see column 9, lines 22-30) and Miyatake (see paragraphs 0079, 0083-0084 & 0090-0092) contemplate minor amounts of functional monomers, such as hydroxyl functional (meth)acrylates and epoxy functional (meth)acrylates to further influence dispersion characteristics of the shell material.  In light of these teachings, the instantly claimed monomer combinations would have been obviously envisaged by the skilled artisan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a core shell particle having the instantly claimed shell monomers in the composition resulting from the combined teachings of Dettloff et al. and Gulyas et al. because: (a) Oosedo et al. and Miyatake disclose related epoxy-based formulations containing core shell polymers; (b) both Oosedo et al. and Miyatake contemplate monomer combinations including a majority of methylmethacrylate together with alkylmethacrylates; (c) both Oosedo et al. and Miyatake further contemplate minor amounts of functional monomers, such as hydroxyl functional (meth)acrylates and epoxy functional 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
April 17, 2021